DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-38 are pending.
Claims 3-4, 10-11, and 29-38 are withdrawn from consideration.
Claims 1, 3-5, 8, 12, 16 are currently amended.
Claims 1-2, 5-9, and 12-28 are examined on the merits.

Drawings
The drawings are objected to, because the sequence numbers in the tables of Figures 1A and 1B do not correspond to the SEQ ID NOs in the sequence listing. This is confusing and possibly misleading to a reader. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Response to Arguments - Drawings
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. 
Applicant urges that a person or ordinary skill in the art would understand that the numbers in figures 1A and 1B were for illustrative purposes and not intended to correspond to SEQ ID NOs.
This argument is not persuasive, because arbitrary numbers being present in a figure is at best confusing to a reader. However, the Examiner realizes that amending figures can be quite challenging. The Examiner suggests that Applicant could add additional clarity by amending the figure captions to indicate which SEQ ID NOs correspond to the arbitrary numbers in question.

Improper Markush Groups
Claim 8 remains rejected and claims 1, 5-7, 9, and 12-28 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 
Although the SEQ ID NOs disclosed are described as functioning as promoters, they share no primary sequence structure. Thus, they cannot have shared function that flows from structure. As such, the recited Markush group is improper.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Response to Arguments - Improper Markush Groups
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive
Applicant urges that based on a PTAB ruling that an expansive view on what structural similarity is should be applied. PTAB ruled a Markush group of DNA marker 
This argument is not persuasive, because PTAB decision made its determination based on genetic linkage to a locus conferring a trait of interest. Due to proximity to the trait-conferring sequence, the markers were all part of the same chromosomal segment associated with conferring the trait of interest and hence they all shared the structure required to confer the phenotype due to genetic linkage. This differs from the instant Markush group, because instant sequences are not linked in nature. They only share an expression pattern and not any primary sequence homology that confers the desired expression pattern. Given that there is not structural similarity via homology or in genetic linkage as the PTAB ruled, the Markush group remains rejected as being improper.     

Response to Arguments - Indefiniteness
Applicant's amendments filed 01/10/2022 have overcome the rejection of record. However, amendments have raised a new ground for an indefiniteness rejection.

Response to Arguments - Failure to Further Limit
Applicant's amendments filed 01/10/2022 have overcome the rejection of record.


Response to Arguments – Claim Rejections - 35 USC § 102
Applicant's amendments filed 01/10/2022 have overcome the rejection of record.
 
Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims is now indefinite given the amendment to its parent claim 1. Claim 1 now references two different polynucleotide sequences so it unclear which polynucleotide sequence of claim 1 is being referenced in claim 7. As such, the metes and bounds of claim 7 cannot be determined. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	 
Claims 8-9 remain rejected and claims 1, 5-7, 12-13, 15-18, 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al 2011 (The Plant Cell 23: p. 942-960) as applied to claims 1-2, 5-7, 12-13, 15-18, 23-28 above, and further in view of Torii et al (US 2005/0223428 A1).
The claims recombinant DNA constructs comprising a DNA construct encoding a florigenic FT protein least 80%-100% identical to SEQ ID NO:8 operably linked to a vegetative stage promoter at least 85%-100% identical to SEQ ID NO:21 (claims 1, 5, 8, 9), wherein the polynucleotide sequence is at least 80% identical to SEQ ID NO:7 (claim 
Meng et al teach transgenic maize plants ectopically expressing ZCN8 which the same polypeptide as instant SEQ ID NO:8 and the same polynucleotide as instant SEQ ID NO:7 (p. 951-952). The promoters used to drive expression of the ZCN8 gene were ZM-ADF4 and ZMM4 both of which are considered both meristem preferred and vegetative stage promoters based on the descriptions provided in the instant specification. Meng et al teach that the transgenic plants were outcrossed and T1 plants were used for flowering assay which means that said plants were hemizygous for the transgene (right column, p. 951). Meng et al further teach that the transgenic plants were made via Agrobacterium transformation and the use of Agrobacterium vector (p. 957). The flowering phenotypes recited would have been inherent features to the plants as Meng et al used the exact same gene operably linked to meristem preferred and vegetative stage promoters. Meng et al further state, “ectopic expression of ZCN8 in shoot apices prior to floral transition promotes early flowering” (left column, p. 952).
	Meng et al do not teach a promoter having at least 85% identical to SEQ ID NO:21 nor do they teach a transgenic plant having a homozygous insertion. 

	At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to substitute the ERECTA promoter of Torii et al for the promoters of Meng et al as both promoters would have led to ectopic expression of the ZCN8 gene in the shoot apices. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the references as molecular cloning methods are long practiced in the art and the teaching of Meng et al expression in the shoot apices leads to early flowering. Further, it would have been prima facie obvious to a person of ordinary skill in the art to self the plant to make a maize plant homozygous for the transgene. A person of ordinary skill in the art would have been motivated to make a maize plant homozygous for the insertion so that it is guaranteed that all progeny carry the transgene. This would simplify any breeding program using said maize plant.  As such, claim 1-2, 5-9, 12-13, 15-18, 23-28 is/are rejected under 35 U.S.C. 103 as being obvious.   
RESULT 11
US-11-027-304-13
; Sequence 13, Application US/11027304
; Publication No. US20050223428A1
; GENERAL INFORMATION:
;  APPLICANT: Torii, Keiko  U.
;  APPLICANT:  Shpak, Elena  D.
;  TITLE OF INVENTION: METHODS FOR MODULATING PLANT GROWTH
;  FILE REFERENCE: UWOTL22663
;  CURRENT APPLICATION NUMBER: US/11/027,304
;  CURRENT FILING DATE:  2004-12-30
;  PRIOR APPLICATION NUMBER: US 60/558,529
;  PRIOR FILING DATE: 2004-04-01
;  NUMBER OF SEQ ID NOS: 88
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 13
;   LENGTH: 1802
;   TYPE: DNA
;   ORGANISM: Arabidopsis Thaliana
US-11-027-304-13

  Query Match             100.0%;  Score 901;  DB 19;  Length 1802;

  Matches  901;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAACCGACCGGAGCCAACCAAACCGGTTAACATCCTAAAACCAATCATATTTTATTAAGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        806 AAACCGACCGGAGCCAACCAAACCGGTTAACATCCTAAAACCAATCATATTTTATTAAGT 865

Qy         61 TTTGTGTTGATGCTAAACCAAAAATCATTGGCATGCATATTTCTAAATTTAGTAATAAAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        866 TTTGTGTTGATGCTAAACCAAAAATCATTGGCATGCATATTTCTAAATTTAGTAATAAAC 925

Qy        121 AAAAACACTTAGAAATCACACGTTCACTATACTAAAAAACGTTGACAAAAACACAACAAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        926 AAAAACACTTAGAAATCACACGTTCACTATACTAAAAAACGTTGACAAAAACACAACAAC 985

Qy        181 TATACTAATAATTAAAGAAGAGAAAACTGAACCAAACTTTTTGTAAACTCCTGAATTTAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        986 TATACTAATAATTAAAGAAGAGAAAACTGAACCAAACTTTTTGTAAACTCCTGAATTTAA 1045

Qy        241 ATTAGTAATTGAAGTAAGAAGATGAAGAAGAACATGTTAAGCAAACAAAAAAATTACACT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1046 ATTAGTAATTGAAGTAAGAAGATGAAGAAGAACATGTTAAGCAAACAAAAAAATTACACT 1105

Qy        301 AAAATCATATAAAAATACATAATTACAAAAGTACCCATAAGATGGATTTATTGATATGGG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1106 AAAATCATATAAAAATACATAATTACAAAAGTACCCATAAGATGGATTTATTGATATGGG 1165

Qy        361 TCATCTGTGAAACAAGCCACAGAGAGACAAAGACTCGTAAGTATTGGGCAACGAAAGCGA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1166 TCATCTGTGAAACAAGCCACAGAGAGACAAAGACTCGTAAGTATTGGGCAACGAAAGCGA 1225

Qy        421 CCTCCTTTATTCACCACTGCCATTAACATGTTCTTCTTCTCCTTCTTCTTCTACATTTTA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1226 CCTCCTTTATTCACCACTGCCATTAACATGTTCTTCTTCTCCTTCTTCTTCTACATTTTA 1285

Qy        481 TGACCGTTTTACCCTTCAAGAGAGAGAAACAAAATCACTCCCTCTCACTCACTCTATCTC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1286 TGACCGTTTTACCCTTCAAGAGAGAGAAACAAAATCACTCCCTCTCACTCACTCTATCTC 1345

Qy        541 TCTCTTCTGCAAAGCTTCAGAACTCTGGCAGAGAGATAAAAGATGATGGGGTTTTTAACT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1346 TCTCTTCTGCAAAGCTTCAGAACTCTGGCAGAGAGATAAAAGATGATGGGGTTTTTAACT 1405

Qy        601 TTATCCTCCCCAAATAATTCTTCTTCCCTTCATCTCTCTCTCTTACACAACAGGTCCCTA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1406 TTATCCTCCCCAAATAATTCTTCTTCCCTTCATCTCTCTCTCTTACACAACAGGTCCCTA 1465

Qy        661 CATTTGTACAATCTCCTCTCTTTAAAGACTCTCTCTCTTTCTCTCTCCATCTCTATCTTA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1466 CATTTGTACAATCTCCTCTCTTTAAAGACTCTCTCTCTTTCTCTCTCCATCTCTATCTTA 1525

Qy        721 CTCTGTATTTCTGTCGTCTGAGCACTCAATGAAACCACTGTAAATTTCCGCCAGAATTTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1526 CTCTGTATTTCTGTCGTCTGAGCACTCAATGAAACCACTGTAAATTTCCGCCAGAATTTG 1585

Qy        781 ATGTGATGGAACGATAAAAATCATTTTTTCTCGGTTAAAGTAAAAAAACAAAAACAAATT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1586 ATGTGATGGAACGATAAAAATCATTTTTTCTCGGTTAAAGTAAAAAAACAAAAACAAATT 1645

Qy        841 TCTGTAGAAATCATAATAAAAGAAAGAAAAAAAATCTAATGTCGGTACATAATACGGTTC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1646 TCTGTAGAAATCATAATAAAAGAAAGAAAAAAAATCTAATGTCGGTACATAATACGGTTC 1705

Qy        901 T 901
              |
Db       1706 T 1706

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al 2011 (The Plant Cell 23: p. 942-960) and Torii et al (US 2005/0223428 A1) as applied to claims 1, 5-9, 12-13, 15-18, 23-28 above, and further in view of Ainley et al (US 2014/0304853 A1).
Claim 14 is drawn to a donor template molecule for site-specific integration comprising the recombinant DNA construct of claim 1.  
	Meng et al and Torii et al collectively teach all the limitations of claim 14.
	Meng et al and Torii et al collectively do not teach a donor template.
	Ainley et al teach donor molecules for site-specific integration of any polynucleotide into a plant cell genome (see entire document, especially paragraph 168-175).  
	At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to put the recombinant taught by DNA of Meng et al and Torii et al into a donor molecule of Ainley et al as the methods of Ainley et al could then be used to target the ZCN8 expression construct of Meng et al and Torii et al to a desirable place in the plant genome which would be more likely to guarantee stable expression and minimize the likelihood that the inserted would insert itself into a gene whose loss of function would lead to an undesirable phenotype. Accordingly, claim 14 is/are rejected under 35 U.S.C. 103 as being obvious.  

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al 2011 (The Plant Cell 23: p. 942-960) and Torii et al (US 2005/0223428 A1) s 1-2, 5-9, 12-13, 15-18, 23-28 above, and further in view of Danilevskaya et al (US 2006/0272057 A1).
The claims are drawn to the transgenic plant of claim 15, wherein the plant is a dicot, leguminous, or soybean (claim 19-21), wherein the soybean plant produces more pods per node (claim 22).
	Meng et al and Torii et al collectively teach all the limitations of claim 15.
	Meng et al and Torii et al collectively do not teach that the plant is soybean.
	Danilevskaya et al teach expression cassette operably linked to a promoter comprising coding sequences for altering plant architecture including SEQ ID NO:15 which is 100% identical to instant SEQ ID NO: 7 and encodes the exact same polypeptide as instant SEQ ID NO:8 and contemplate constitutive promoters such as the 35S CaMV, actin, Nos among others (these meet the definition of vegetative stage promoter provided in the specification (paragraph 111). They teach expression cassettes transformed into one of the listed plant species including soybean (a short day plant according to the instant specification) (claims 1-9, 50-56).. 
	At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to use the constructs collectively taught by Meng et al and Torii et al to transform soybean as taught by Danilevskaya et al. The claimed phenotype recited would have been an inherent feature to the collectively taught plants as meng et al/Danilevskaya et al used the exact same gene as is claimed operably linked to the same promoter as is claimed taught by Torii et al. Accordingly, claims 19-22 is/are rejected under 35 U.S.C. 103 as being obvious.
 

Response to Arguments – Claim Rejections - 35 USC § 103
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive
Applicant urges Meng suggests that regulation of flowering is species specific and that person of ordinary skill in the art would not have been motivated to use a non-maize promoter to successfully direct expression of ZCN8 to the shoot apices to promote early flowering. 
This argument is not persuasive, because this fails to acknowledge the teaching of Meng that “ectopic expression of ZCN8 in shoot apices prior to floral transition promotes early flowering” (left column, p. 952). Thus, it would have been obvious for a person of ordinary skill in the art to use a promoter from any gene known to be expression the shoot apices to direct expression of ZCN8. When combined with the teaching of Torii that that ERECTA is expressed at high levels in the shoot apical meristem. A person of ordinary skill in art would have had motivation to combine the At ERECTA promoter to direct expression of ZNC8. 
The Federal Circuit Court found that “Obviousness does not require absolute predictability of success. Indeed, for many inventions that seem quite obvious, there is no absolute predictability of success until the invention is reduced to practice.” In re O’Farrell, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988). 

This argument is not persuasive, because none of the claims are commensurate in scope with the teaching of non-obviousness. Even in the case of claim 22, which requires that it be soybean and an increased number pods per node, the claim is much broader than the teaching of non-obviousness, because many different FT genes and different promoters are encompassed within the claims.
Applicant has not taught non-obviousness for the invention as broadly claimed. See In re Lindner, 173 USPQ 356 (CCPA 1972) and In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983) which teach that the evidence of nonobviousness should be commensurate with the scope of the claims.



Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663